Citation Nr: 1520115	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  13-24 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Houston, Texas


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses incurred for private medical treatment from September 3 to September 6, 2011.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 administrative decision by the Department of Veterans Affairs (VA) Houston VA Medical Center (VAMC).  In pertinent part, the VAMC granted reimbursement for the period of hospitalization from August 30, 2011 to September 2, 2011 and denied reimbursement for the period dated September 3 to September 6, 2011.  The Veteran timely appealed.   


FINDINGS OF FACT

1.  The Veteran incurred medical expenses as a result of treatment for a service connected disability at a private hospital from September 3, 2011 to September 6, 2011; these services were not authorized prior to receipt and were not for a medical emergency.

2.  VA facilities were feasibly available as the Veteran was in stable condition for the period in question.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical expenses incurred from September 3, 2011 to September 6, 2011 are not met.  38 U.S.C.A. §§ 1728, 5107(b) (West 2014); 38 C.F.R. §§ 17.53, 17.54, 17.120, 17.121 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2014).  The June 2013 letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, and identified his duties in obtaining information and evidence to substantiate his claim.  While the letter did not specifically discuss the criteria applicable to establishing reimbursement or repayment of unauthorized medical expenses, these criteria were outlined in a separate June 2013 notice, and the claim was adjudicated in the June 2013 statement of the case.  Crucially, the Veteran has alleged no prejudice from this notice deficiency.  Therefore, the Board finds that no prejudice has resulted with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consists of the Veteran's private medical treatment records and pertinent VA treatment records.  A VA medical opinion was obtained in April 2013 from a physician based upon review of the pertinent clinical records.  

There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Analysis

Ordinarily, medical care received from non-VA facilities requires authorization pursuant to 38 C.F.R. § 17.54 (2014).  Smith v. Derwinski, 2 Vet. App. 378 (1992).   In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  

The Veteran asserts that his hospitalization from September 3 through 6, 2011 was for an emergency to treat a service-connected cardiac disability.  Entitlement under 38 U.S.C.A. § 1728 provides payment or reimbursement of medical expenses incurred at a non-VA facility for emergency treatment of a service connected disability.  Therefore, consideration of payment under 38 U.S.C.A. § 1725 (which governs payment where a Veteran has not been granted service connection or is not in receipt of total compensation) is unnecessary.

Pursuant to 38 U.S.C.A. § 1728, payment of the expenses of medical treatment not previously authorized will be made (1) for an adjudicated service-connected disability, or (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; provided that a medical emergency existed and delay would have been hazardous to life or health; and no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. §§ 1724, 1728 (West 2014); 38 C.F.R. § 17.120 (2014). 

As relevant, an emergency shall be deemed to have ended at the point when a VA physician has determined that, based on sound medical judgment, a Veteran who received private emergency hospital care could have been transferred from the private facility to a VA medical center, or could have reported to a VA medical center, for continuation of treatment.  38 C.F.R. § 17.121.

The admission of any patient to a private or public hospital at VA expense will only be authorized if a VA medical center or other federal facility to which the patient would otherwise be eligible for admission is not feasibly available.  38 C.F.R. § 17.53 (2014).  A VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  Id.  When non-VA care is authorized in such circumstances, the authorization will be continued after admission only for the period of time required to stabilize or improve the patient's condition to the extent that further care is no longer required to satisfy the purpose for which it was initiated.  Id. 

On August 30, 2011, the Veteran was hospitalized for a myocardial infarction.  He underwent emergency surgery and was placed in an intensive care unit (ICU).  September 2, 2011 hospital records show that the Veteran's medical condition had greatly improved and actions were taken to transfer him from the ICU.  September 3, 2011 hospital records reflect that the Veteran was not in acute distress and was able to walk.  A similar report was made in September 5, 2011 hospital records and the Veteran was discharged the following day.  The September 10, 2011 discharge report shows that the Veteran greatly improved after the first two days of hospitalization and was able to walk by September 3, 2011.  

The Veteran asserts that entirety of his hospitalization constituted a medical emergency.  The VAMC obtained an April 2013 medical opinion on this matter.  The physician reviewed the hospital records and agreed that the Veteran had stabilized by September 3, 2011 for transfer to a VA medical facility.  There is no additional medical opinion of record.  

The preponderance of the evidence weighs against finding an emergency after September 2, 2011.  Review of contemporaneous hospital records and the April 2013 medical opinion strongly indicate that the Veteran's medical condition stabilized and that he could have been safely transferred to a VA medical facility for further observation and/or treatment.  

The record does not show that the Veteran requested a transfer to VA facilities on September 3, 2011 or thereafter.  He does not contend any such request was made.  

While the Board is sympathetic toward the Veteran, it is bound by the law, and its decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Additionally, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

For the above reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for reimbursement of unauthorized medical expenses paid for the Veteran's private medical treatment from September 3 to 6, 2011 must be denied.  See 38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 


ORDER

Reimbursement of unauthorized medical expenses paid for the Veteran's private medical treatment from September 3 to 6, 2011 is denied.


____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


